     Case 3:18-cv-02458-BEN-DEB Document 119 Filed 05/27/20 PageID.1926 Page 1 of 2



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                         TRANSFER ORDER
11     IN RE TRANSFER OF CASES FROM
       MAGISTRATE JUDGE BARBARA L. MAJOR TO
12     MAGISTRATE JUDGE DANIEL E. BUTCHER
13

14

15

16

17          IT IS HEREBY ORDERED that the following listed cases are transferred from the

18    calendar of the Honorable Barbara L. Major to the calendar of the Honorable Daniel E. Butcher

19    for all further proceedings. All conferences or hearing dates previously set before Judge Major

20    will remain as scheduled and will be before Judge Butcher. All dates set before any district

21    judge remain unchanged.

22    Case No.                   Title

23    19CV1821-BLM               Langford v. Saul

24    17CV2479-GPC               CliniComp International, Inc. v. Cerner Corporation

25    19CV1919-BAS               Spatcher v. San Diego Sheriff Dept. et al.

26    20CV473-BAS                Taylor v. Populus Group, LLC et al.

27    20CV32-DMS                 Savas et al v. California State Law Enforcement Agency et al.

28    18CV2458-BEN               California Trucking Association et al v. Becerra et al.

                                                     1
     Case 3:18-cv-02458-BEN-DEB Document 119 Filed 05/27/20 PageID.1927 Page 2 of 2



1     19CV1214-WQH           Stemedica Cell Technologies, Inc. v. Mohammed et al.

2     19CV1764-AJB           Padres, L.P. v. Rimel's La Jolla, LLC

3           IT IS SO ORDERED.

4     Dated: 5/27/2020

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                 2
